DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is a response to an application filed on 11/05/2019 where claims 1-13, 15-21 are pending. Claim 14 is cancelled.
Information Disclosure Statement

3.	The information disclosure statement (IDS) is submitted on 11/05/2019, 03/3/2020, 12/10/2020 has been considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.
Drawings
4.	The drawings were received on 11/05/2019. These drawing are acceptable.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1 – 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US Pub: 20150305014) hereinafter Li and further in view of Kim et al. (US Pub: 20130077582) hereinafter Kim 


As to claim 1 Li teaches a method for operating a base station in a wireless communication system, the method comprising: (Li [0064] a base station in a wireless communication system)
configuring a time-frequency resource and a preamble; (Li [0070] [0073]Fig. 2, base station configures  multiple PRACH  resources/time-frequency resources, for all or part of UEs in a cell, so that each of the UEs randomly selects one PRACH resource from the multiple PRACH resources/time-frequency resources to transmit a preamble of its own)
transmitting time-frequency resource configuration information;(Li [0067] [0068] base station  transmits time frequency position information/configuration information, of the multiple PRACH resources to each UE via UE-specific configuration signaling)
detecting the preamble transmitted from a terminal at the time-frequency resource; (Li [0075] [0078] Fig. 2, the UE transmits the preamble  in the one or more PRACH resources configured by the eNB for it,  demodulating and detecting, by the eNB in all possible PRACH resources/time frequency resources, preamble transmitted by UEs,
and transmitting, to the terminal, a random access response (RAR).(Li [0075] base station transmits a random access response to UE to which a correctly demodulated preamble corresponds)
Li does not specifically teaches a preamble and  preamble configuration information
Kim teaches a preamble and preamble configuration information   (Kim [0135] Fig. 11, RACH-related configuration information, such as bandwidth and position of RACH preamble, sub-band, and subframe available for RACH preamble transmission, is transmitted from the eNB to the L-UE through an L-SIB)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Kim with the teaching of Li because Kim teaches that transmitting RACH preamble configuration would reduce overload caused by a concentration of the RACH preamble transmissions on a specific subband.(Kim [0118])

As to claim 2 the combination of Li and Kim specifically Kim teaches
 wherein the configuring the time-frequency resource comprises:, configuring an aperiodic time-frequency resource (Kim [0056] Fig. 3, [0056], the subframes of a radio frame are sorted into uplink and downlink subframes according to a TDD UL/DL configuration, subframe#0, subframe#1, subframe#5, and subframe #6 are fixed as downlink subframes/aperiodic configurations, regardless of the TDD UL/DL configuration, and subframe#2 is fixed as an uplink subframe/aperiodic configuration)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Kim with the teaching of Li because Kim teaches that transmitting RACH preamble configuration would reduce overload caused by a concentration of the RACH preamble transmissions on a specific subband.(Kim [0118])

As to claim 3 the combination of Li and Kim specifically Li teaches wherein the first predetermined time unit comprises any predetermined one of the following: a subframe, a slot, a minislot and a symbol; the first predetermined time unit further includes a knth time unit after a current time unit or a first available time unit after the knth time unit, wherein, kn is a positive integer, (Li [0083] Fig. 4, when the PRACH resources used by the multiple preambles are in different TTIs, a first preamble occupies a PRACH resource #1 i.e., time frequency resource # 1 of a first slot)  and
wherein the relevant information of the PRB comprises any one of the following: a PRB index, a number of PRBs which is offset relative to an uplink bandwidth center, and the number of PRBs which is offset relative to an edge of the uplink bandwidth. (Li [0065] [0083] Fig. 4. the PRACH resources that can be used by the UE and configured by the system may also hop with the change of time; each of the PRACH resources corresponds to multiple consecutive PRBs i.e., consecutive PRBS includes respective PRB position number, such as 6 PRBs, in a frequency domain in a first PRACH slot, positions of frequency domain resources to be used are PRB)

Kim teaches wherein the configuring the aperiodic time-frequency resource comprises (Kim [0056] Fig. 3, [0056], the subframes of a radio frame are sorted into uplink and downlink subframes according to a TDD UL/DL configuration, subframe#0, subframe#1, subframe#5, and subframe #6 are fixed as downlink subframes/aperiodic configurations, regardless of the TDD UL/DL configuration, and subframe#2 is fixed as an uplink subframe/aperiodic configuration)
determining a time-domain index of the time-frequency resource by a first predetermined time unit; (Kim [0080] [0089] Fig. 4, it is possible to indicate the L-subframe in the form of a bitmap for subframe#1, subframe#2, subframe#3, subframe#6, subframe#7, and subframe#8 i.e. time frequency index; for example, if subframe#1 and subframe#6 are configured as L-subframes, this can be indicated as [1, 0, 0, 1, 0, 0]; Subframe set index` and `DL subband bandwidth configuration` can be signaled to the UE through a separate L-SIB or set to predetermined hardcoded values)  
and determining a frequency-domain index of the time-frequency resource by relevant information of a physical resource block (PRB),  (Kim [0132] FIG. 10, the sub-band has a bandwidth of 1.4 MHz and includes 6 PRBs, reference numbers 1020 and 1030/time-frequency resource, denote the PRBs at both edges of the sub-band 1010 as the frequency resource designated for L-PUCCH transmission of the L-UE)


As to claim 4 the combination of Li and Kim specifically Kim teaches wherein the configuring the aperiodic time-frequency resource comprises. (Kim [0056] Fig. 3, [0056], the subframes of a radio frame are sorted into uplink and downlink subframes according to a TDD UL/DL configuration, subframe#0, subframe#1, subframe#5, and subframe #6 are fixed as downlink subframes/aperiodic configurations, regardless of the TDD UL/DL configuration, and subframe#2 is fixed as an uplink subframe/aperiodic configuration)
sorting sequentially available PRBs of an uplink bandwidth in a time index first or a frequency index first way, (Kim [0056] [0101]  Fig. 4, the subframes of a radio frame are sorted into uplink and downlink subframes according to a TDD UL/DL configuration. Subframe#0, subframe#1, subframe#5, and subframe #6 are fixed as downlink subframes, regardless of the TDD UL/DL configuration, and subframe#2 is fixed as an uplink subframe; UL subband position indicates the position in the frequency region of the UL subband for an L-UE in the system bandwidth of the LTE system and is expressed as the first PRB index of each subband)
and adding a corresponding time domain index and frequency domain index, (Kim [0077] The L-PDCCHs for different L-UEs are multiplexed in units of a PRB in the frequency domain (i.e., FDM) and multiplexed in units of a slot in the time domain (i.e., TDM))
wherein the uplink bandwidth includes all available uplink bandwidths or an uplink bandwidth allocated to  a corresponding user equipment; or 
determining the frequency domain index of the time-frequency resource by directly specifying a PRB index or according to a bitmap. (Kim [0101] UL subband position indicates the position in the frequency region of the UL subband for an L-UE in the system bandwidth of the LTE system and is expressed as the first PRB index of each subband)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Kim with the teaching of Li because Kim teaches that transmitting RACH preamble configuration would reduce overload caused by a concentration of the RACH preamble transmissions on a specific subband.(Kim [0118])

As to claim 5 the combination of Li and Kim specifically Kim teaches, wherein the configuring the aperiodic time-frequency resource, when the configured time-frequency resources belong to a set, comprises; (Kim [0056] Fig. 3, [0056], the subframes of a radio frame are sorted into uplink and downlink subframes according to a TDD UL/DL configuration, subframe#0, subframe#1, subframe#5, and subframe #6 are fixed as downlink subframes/aperiodic configurations, regardless of the TDD UL/DL configuration, and subframe#2 is fixed as an uplink subframe/aperiodic configuration)
 (Kim [0077] The L-PDCCHs for different L-UEs are multiplexed in units of a PRB in the frequency domain (i.e., FDM) and multiplexed in units of a slot in the time domain (i.e., TDM))
wherein the multiplexing scheme comprises at least one of a frequency division multiplexing (FDM) and a time division multiplexing (TDM). , (Kim [0077] The L-PDCCHs for different L-UEs are multiplexed in units of a PRB in the frequency domain (i.e., FDM) and multiplexed in units of a slot in the time domain (i.e., TDM))
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Kim with the teaching of Li because Kim teaches that transmitting RACH preamble configuration would reduce overload caused by a concentration of the RACH preamble transmissions on a specific subband.(Kim [0118])

As to claim 6 the combination of Li and Kim specifically Li teaches determining the time-domain index of the time-frequency resource by a second predetermined time unit, wherein the second predetermined time unit comprises a kmXh time unit after a current time unit or a first available time unit after the kmth time unit, wherein, L is a positive integer, and the time unit km includes any one of the following: a subframe, a slot, a mini slot and a symbol; (Li [0064][0065]Fig1, Fig. 4, base station preconfigure multiple PRACH resources, wherein, the multiple PRACH resources in the same TTI, and may also be in multiple different TTIs, and wherein, each of the  PRACH resources corresponds to multiple consecutive PRBs such as 6 PRBs in a frequency domain, and corresponds to a certain specific subframe  or some specific subframes in a time domain; i.e., consecutive subframe includes a specific second subframe after current subframe)
determining the frequency domain index of the time-frequency resource by determining a PRB index of a first time-frequency resource, (Li [0064][0065]Fig1, Fig. 4, base station preconfigure multiple PRACH resources, wherein, the multiple PRACH resources in the same TTI, and may also be in multiple different TTIs, and wherein, each of the  PRACH resources corresponds to multiple consecutive PRBs such as 6 PRBs in a frequency domain,)
determining the frequency domain index of the time-frequency resource, according to a bitmap; (Li [0081] if subframe#1 and subframe#6 are configured as L-subframes, this can be indicated as [1, 0, 0, 1, 0, 0], , bit positions of the bitmap correspond to the respective subframe#1, subframe#2, subframe#3, subframe#6, subframe#7, and subframe#8; and the bit corresponding to subframe configured as L-subframe is indicated is set to 1 and others to 0)
Li does not teach Kim teaches wherein the determining the time domain index and the frequency domain index of the time-frequency resource when the multiplexing scheme is the FDM, comprises, a frequency-domain interval of two adjacent time-frequency resources and a_number of time-frequency resources in the frequency domain, based on a uniform distribution of channel time-frequency resources in the frequency domain
Kim teaches wherein the determining the time domain index and the frequency domain index of the time-frequency resource when the multiplexing scheme is (Kim [0008][0074] FIG. 7 a time-frequency grid, a Resource Element (RE) 112 is the basic unit indicated by an OFDM symbol index and a subcarrier  index, sub-band having an L-PDCCH configured in an FDM/TDM mode in a subframe having a control region of two OFDM symbols/ time-frequency)]
a frequency-domain interval of two adjacent time-frequency resources and a_number of time-frequency resources in the frequency domain, based on a uniform distribution of channel time-frequency resources in the frequency domain; (Kim [0129] Fig. 9,  [L-subframe, the PUCCH transmission resources 922 and 924 of the N-UE have ful,offset,edge 910 and ful,offset,edge 916 wide enough to avoid overlapping with the L-PUCCH transmission resources 926 and 936 of the L-UE, in subframe 920, PRBs 926 and 928 are uniformly distributed/4 PRBs apart) [[or,]]
or 
determining the frequency domain index of the time-frequency resource by directly specifying.
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Kim with the teaching of Li because Kim teaches that transmitting RACH preamble configuration would reduce overload caused by a concentration of the RACH preamble transmissions on a specific subband.(Kim [0118])

As to claim 7 the combination of Li and Kim specifically Li teaches determining the frequency domain index of the time-frequency resource by directly specifying based on a pre-configured channel time-frequency resource; (Li [0069][0070] Fig. 5,  L-PDCCH 520 is mapped to a specific PRB 626 among the 6 PRBs according to the eNB's decision, in order to be transmitted over the time duration of the L-subframe 510, with the exception of the duration of the first two OFDM symbols; The L-PHICH 524 is mapped to the OFDM symbols following the one carrying the PDCCH or PHICH 518 for the N-UE as distributed in the time domain, the L-PHICH is mapped to the OFDM symbol#2 as distributed on a part of three PRBs/cannel time frequency resources)
Li does not teach, wherein the determining the time domain index and the frequency domain index of the time-frequency resource when the multiplexing scheme is the TDM comprises, determining the time domain index of the time-frequency resource by determining a position of a first time-frequency resource, a time domain interval of two adjacent time-frequency resources and a number of time-frequency resources in time domain, based on a uniform distribution of channel time-frequency resources in time domain
Kim teaches  wherein the determining the time domain index and the frequency domain index of the time-frequency resource when the multiplexing scheme is the TDM comprises; (Kim [0077] The L-PDCCHs for different L-UEs are multiplexed in units of a PRB in the frequency domain (i.e., FDM) and multiplexed in units of a slot in the time domain (i.e., TDM))
determining the time domain index of the time-frequency resource by determining a position of a first time-frequency resource, a time domain interval of two adjacent time-frequency resources and a number of time-frequency resources in time domain, based on a uniform distribution of channel time-frequency resources in time domain; (Kim [0127] [0129] Fig. 9, in the associated L-subframe, reference numbers 926 and 928 denote the PRBs at both edges of the sub-band#1 902 that are configured for L-PUCCH transmission of the L-UE;  L-subframe, the PUCCH transmission resources 922 and 924 of the N-UE i.e., channel time frequency and 922 is first time-frequency resource, , have ful,offset,edge 910/interval and ful,offset,edge 916 wide enough to avoid overlapping with the L-PUCCH transmission resources 926 and 936 of the L-UE, in subframe 920, PRBs 926 and 928 are uniformly distributed/4 PRBs apart; subframe 920 includes number of time frequency resource-PRBs ) or
determining the time-domain index of the time-frequency resource by directly specifying.
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Kim with the teaching of Li because Kim teaches that transmitting RACH preamble configuration would reduce overload caused by a concentration of the RACH preamble transmissions on a specific subband.(Kim [0118])

As to claim 8 the combination of Li and Kim specifically Kim teaches, wherein the determining the time domain index and the frequency domain index of the time-frequency resource* when the multiplexing scheme is the combination of the TDM and the FDM, comprises; (Kim [0077] The L-PDCCHs for different L-UEs are multiplexed in units of a PRB in the frequency domain (i.e., FDM) and multiplexed in units of a slot in the time domain (i.e., TDM))
(Kim [0127] [0129] Fig. 9, in the associated L-subframe, reference numbers 926 and 928 denote the PRBs at both edges of the sub-band#1 902 that are configured for L-PUCCH transmission of the L-UE;  L-subframe, the PUCCH transmission resources 922 and 924 of the N-UE i.e., channel time frequency and 922 is first time-frequency resource, , have ful,offset,edge 910/interval and ful,offset,edge 916 wide enough to avoid overlapping with the L-PUCCH transmission resources 926 and 936 of the L-UE, in subframe 920, PRBs 926 and 928 are uniformly distributed/4 PRBs apart; subframe 920 includes number of time frequency resource-PRBs ) and
determining the time domain index of the time-frequency resource by determining the position of the first time-frequency resource in the frequency domain, a first time domain interval of two adjacent time-frequency resources and the number of time-frequency resources, based on the uniform distribution of channel time-frequency resources in the time domain(Kim [0127] [0129] Fig. 9, in the associated L-subframe, reference numbers 926 and 928 denote the PRBs at both edges of the sub-band#1 902 that are configured for L-PUCCH transmission of the L-UE;  L-subframe, the PUCCH transmission resources 922 and 924 of the N-UE i.e., channel time frequency and 922 is first time-frequency resource, , have ful,offset,edge 910/interval and ful,offset,edge 916 wide enough to avoid overlapping with the L-PUCCH transmission resources 926 and 936 of the L-UE, in subframe 920,--slot 1 is the first time resource,  PRBs 926 and 928 are uniformly distributed/4 PRBs apart; subframe 920 includes number of time frequency resource-PRBs )
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Kim with the teaching of Li because Kim teaches that transmitting RACH preamble configuration would reduce overload caused by a concentration of the RACH preamble transmissions on a specific subband.(Kim [0118])

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li, Kim and further in view of Patel et al. (US Pub:  20170150523) hereinafter Patel 

As to claim 9 the combination of Li and Kim specifically  Kim teaches wherein the configuring the periodic time-frequency resource, comprising: determining a period of the time-frequency resource; (Kim [0069]Fig. 5, Fig. 6,  L-PDCCH 520 is mapped to a specific PRB 626 among the 6 PRBs according to the eNB's decision, in order to be transmitted over the time duration  of the L-subframe 510, with the exception of the duration  of the first two OFDM symbols) and determining a time domain index of the time-frequency resource and a frequency-domain PRB index. (Kim [0075][0101] Fig. 7, a sub-band having an L-PDCCH configured in an FDM/TDM mode, L-PDCCH 720 is mapped to a specific PRB 726 among the six PRBs according to the eNB's decision, in order to be transmitted for the time duration of slot#0 712/time index, of the L-subframe, with the exception of the 2 OFDM symbols of control region, UL subband position indicates the position in the frequency region of the UL subband for an L-UE in the system bandwidth of the LTE system and is expressed as the first PRB index of each subband)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Kim with the teaching of Li because Kim teaches that transmitting RACH preamble configuration would reduce overload caused by a concentration of the RACH preamble transmissions on a specific subband.(Kim [0118])
the combination of Li and Kim does not teach, wherein the configuring the time-frequency resource comprises: configuring a periodic time-frequency resource; 
Patel teaches wherein the configuring the time-frequency resource comprises: configuring a periodic time-frequency resource (Patel [0061] [0084]Fig. 7, the PRACH may be transmitted periodically on an anchor subframe that is largely guaranteed to be available (e.g., via aggressive contention) or opportunistically in non-anchor subframes, anchor subframes may be scheduled with different periodicities in different designs (e.g., every 10 ms, every 20 ms, etc.). Non-anchor subframes may be transmitted in between the periodic anchor subframes)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Patel with the teaching of Li and Kim because Patel teaches that providing PRACH configurations in any UL or DL subframes would increase reliability of Msg3 reception. (Patel [0084])

10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li, Kim.  Patel and further in view of Ogawa et al. (US Pub:  20090298523) hereinafter Ogawa and further in view of Park et al. (US Pub: 20120063386) hereinafter Park

As to claim 10 the combination of Li, Kim and Patel specifically Li teaches wherein the configuring a time-frequency resource comprises, determining the time domain index of the time-frequency resource by a third predetermined time unit; (Li 0082] the eNB pre-configures the UE with the multiple PRACH resources, and the multiple PRACH resources may be in one TTI, and may also be in more TTIs, in the time domain, the PRACH resources used by the multiple preambles may be in the same TTI, and may also be in different TTIs)
Li does not teach and determining the frequency-domain PRB index of the time-frequency resource according to a predefined resource block index generation rule;  wherein the third predetermined time unit includes any one of the following: a subframe, a slot, a mini slot and a symbol,
wherein the predefined resource block index generation rule comprises any one of the following:
a first frequency domain change rule; a second frequency domain change rale; a pseudo-random number-based rule, a third frequency domain change rule: and
wherein the first frequency domain change rule is to determine the frequency-domain PRB index of the time-frequency resource only associated with a time unit index;

the pseudo-random number-based rule is to determine the frequency-domain PRB index of the time-frequency resource associated with a cell ID or a terminal equipment ID;
 the third frequency domain change rule is to determine the frequency-domain PRB index of the time-frequency resource associated with both a third predetermined time unit index and the time-frequency resource order.
Ogawa teaches and determining the frequency-domain PRB index of the time-frequency resource according to a predefined resource block index generation rule; (Ogawa [0116] Fig. 10, Fig. 11, allocation rule over a plurality of subframes n to n+2,  the allocation rule defines the association of each of the plurality of RBG’s with terminals belonging to the second group over a plurality of subframes and this allocation rule associates RBG 1 (RB’s 1 and 2) with terminal D, RBG  2   (RB’s 3 and 4) with terminal E and RBG 3 (RB’s 5 and 6) with terminal F respectively, over a plurality of subframes n to n+2/ resource block index numbering rule)
wherein the third predetermined time unit includes any one of the following: a subframe, a slot, a mini slot and a symbol (Ogawa [0116] Fig. 10, Fig. 11, 11 that even if the subframe change(that is time passes), the associations do not change), i.e., third  time unit-subframe n+2)
wherein the predefined resource block index generation rule comprises any one of the following: a first frequency domain change rule; a second frequency domain change Ogawa [0180] Fig. 24, scheduler 301 performs RB allocation to terminals belonging to the first group preferentially over RB allocation to terminals belonging to the second group. Scheduler 301 then outputs the result of scheduling for terminals belonging to the first group, that is, FSA result, to encoding section 302 and mapping section 310 every time Frequency Scheduled Allocation, FSA is performed (that is, on a per subframe basis)/frequency domain change rule)
wherein the first frequency domain change rule is to determine the frequency-domain PRB index of the time-frequency resource only associated with a time unit index; (Ogawa [0101] Fig. 1, Fig. 5A, Fig. 6, in subframe n/time unit, targeting all of RB's 1 to 6, scheduler 101 first performs Frequency Scheduled Allocation FSA for terminals A to C belonging to the first group, suppose RB 2 has the highest channel quality of terminal A, RB 5 has the highest channel quality of terminal B and RB 4 has the highest channel quality of terminal C among RB's 1 to 6, therefore, as a result of this FSA, RB 2 is allocated to terminal A, RB 5 is allocated to terminal B and RB 4 is allocated to terminal C)
 the second frequency domain change rule is to determine the frequency-domain PRB index of the time-frequency resource only associated with a time-frequency resource order; (Ogawa[0102] Fig. 1, Fig. 4, Fig. 5B, Fig. 6, scheduler 101 allocates the remaining RB's 1, 3 and 6, which do not include RB's 2, 4 and 5 allocated to terminals A to C, to terminals D to F, according to the allocation rule for example sequential order information #1 is transmitted to terminal D, sequential order information #2 to terminal E and sequential order information #3 to terminal F, at the times of initial signaling to the individual terminals; therefore, scheduler 101 allocates first RB 1 of the remaining RB's 1, 3 and 6 to terminal D, second RB 3 to terminal E and third RB 6 to terminal F)
the third frequency domain change rule is to determine the frequency-domain PRB index of the time-frequency resource associated with both a third predetermined time unit index and the time-frequency resource order (Ogawa [0103] [0104] Fig. 1, Fig. 4, Fig, 5A, Fig. 5B, Fig. 6,  scheduler 101 performing scheduling also in subframes n+1 and n+2, the scheduling result in subframes n to n+2, in subframe n+2, the first RB 1 of the remaining RB's 1, 2 and 3 is allocated to terminal D, second RB 2 to terminal E and third RB 3 to terminal F, since any of sequential order information #1 to #3 is reported to terminals D to F at the time of initial signaling, after sequential order information is received, it is possible to decide the RB's allocated to its own terminal from the result of scheduling for terminals A to C based on the allocation rule)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Ogawa with the teaching of Li, Kim, Patel, because Ogawa teaches that performing FSA to terminals would improve the multiuser diversity effect at all terminals. (Ogawa [0107])
the combination of Li, Kim, Patel Ogawa does not teach the pseudo-random number-based rule is to determine the frequency-domain PRB index of the time-frequency resource associated with a cell ID or a terminal equipment ID;
Park teaches the pseudo-random number-based rule is to determine the frequency-domain PRB index of the time-frequency resource associated with a cell ID or a terminal equipment ID; (Park [0072] Fig. 6, CRS patterns of individual antennas may be orthogonal to each other in a time or frequency domain, a predefined sequence (for example, pseudo-random (PN), etc.) is multiplexed with a downlink RS so as to minimize the inter-cell interference, The PN sequence m used as an OFDM symbol level in one subframe, the PN sequence may be defined according to a cell ID, a subframe number, and the location of an OFDM symbol)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Park with the teaching of Li, Kim, Patel, Ogawa because Park teaches that multiplexing a predefined pseudo random sequence with a downlink RS would minimize the inter-cell interference thereby channel estimation throughput will be improved. (Park [0072])

Claims 11, 12, 15, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li and Patel 

As to claim 11 Li teaches a method for operating a terminal in a wireless communication system, the method comprising: (Li [0062] random access of UE in a machine-type communication system)
receiving, from a base station, information regarding configuration for a time-frequency resource (Li [0067] [0068] base station  transmits time frequency position information/configuration information, of the multiple PRACH resources to each UE via UE-specific configuration signaling)
transmitting the preamble at the time-frequency resource, based on the information; (Li [0075] [0078] Fig. 2, the UE transmits the preamble  in the one or more PRACH resources configured by the eNB for it,  demodulating and detecting, by the eNB in all possible PRACH resources/time frequency resources, preamble transmitted by UEs,
and determining an end of a random access process, in response to successfully receiving a random access response (RAR) corresponding to the preamble, (Li [0101] Fig. 6, Fig. 7,  the eNB may use part or all of the received preambles to perform combined detection, and transmit the RAR after correctly demodulating, with a time sequence relationship and a RA-RNTI.,  after receiving the RAR the UE may terminate the transmission of the preambles/determine end of random access)
Li does not specifically teaches a preamble
Patel teaches a preamble (Patel [0074]Fig. 10, contention -based random access is performed, the access terminal 120 may transmit a random access  preamble (Msg1 1012), the format and PRACH time domain resource allocation of which may be indicated by a PRACH-ConfigurationIndex parameter or the like;
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Patel with the teaching of Li because Patel teaches that providing PRACH configurations in any UL or DL subframes would increase reliability of Msg3 reception. (Patel [0084])
Regarding claim 15, there is recited a UE with steps that are virtually identical to the functions performed by the method recited in claim 11. Examiner submits that Li discloses UE inherently including a processor, transceiver in para [0069] for performing the disclosed functionalities of claim 15. As a result, claim 15 is rejected under section 103 as obvious over Patel in view of Li for the same reasons as in claim 11.

As to claim 12 the combination of Li and Patel specifically Patel teaches that further comprising:
performing a contention-based or contention-free random access, based on a physical random access channel (PRACH) time-frequency resource and a random access preamble, (Patel [0074]Fig. 10, contention -based random access is performed, the access terminal 120 may transmit a random access  preamble (Msg1 1012), the format and PRACH time domain resource allocation of which may be indicated by a PRACH-ConfigurationIndex parameter or the like;
if the RAR corresponding to the preamble transmitted by the base station is not received. (Patel [0083] Fig. 10, the access terminal 120 may be configured for only single transmission of the RRC request (Msg3 1016), a failure of which will prompt a retry of the random access procedure)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Patel with the teaching of Li because Patel teaches that providing PRACH configurations in any UL or DL subframes would increase reliability of Msg3 reception. (Patel [0084])

As to claim 18 the combination of Li and Patel specifically Patel teaches -herein the at least one processor is further configured to: perform a contention-based, based on a physical random access channel (PRACH) time-frequency resource and a random access preamble(Patel [0074]Fig. 10, contention -based random access is performed, the access terminal 120 may transmit a random access  preamble (Msg1 1012), the format and PRACH time domain resource allocation of which may be indicated by a PRACH-ConfigurationIndex parameter or the like;)
, if the RAR corresponding to the preamble transmitted by the base station is not received (Patel [0083] Fig. 10, the access terminal 120 may be configured for only single transmission of the RRC request (Msg3 1016), a failure of which will prompt a retry of the random access procedure)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Patel with the teaching of Li because Patel teaches that providing PRACH configurations in any UL or DL subframes would increase reliability of Msg3 reception. (Patel [0084])

As to claim 19 the combination of Li and Patel specifically Patel teaches, wherein the at least one processor is further configured to:
perform contention-free random access, based on a physical random access channel (PRACH) time-frequency resource and a random access preamble, (Patel [0071], when additional resources are reserved for PRACH and the PRACH is transmitted without contention  the access terminals m randomly choose a starting symbol period for sending their PRACH preamble)
 if the RAR corresponding to the preamble transmitted by the base station is not received.(Patel [0083] Fig. 10, the access terminal 120 may be configured for only single transmission of the RRC request (Msg3 1016), a failure of which will prompt a retry of the random access procedure)


Claims 13, 16, 17, 20 and 21, is/are rejected under 35 U.S.C. 103 as being unpatentable over Li and Patel 

As to claim 13 the combination of Li and Patel specifically Patel teaches further comprising at least one of: receiving first PRACH time-frequency resource based on a contention-based random access and multiple contention-based preambles; 
receiving a second PRACH time-frequency resource based on a contention-free random access. (Patel [0083] Fig. 1, Fig. 10, the access point 110 may enable autonomous retransmission and any associated parameters via a configuration message or the like (retransmission (RE-TX) configuration message 1030), retransmission configuration message 1030 may be transmitted (e.g., broadcast) by the access point 110 and received by the access terminal 120 semi-statically/second PRACH configurations)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Patel with the teaching of Li because Patel teaches that providing PRACH configurations in any UL or DL subframes would increase reliability of Msg3 reception. (Patel [0084])

Korhonen teaches and multiple contention-free preambles (Korhonen [0045] Fig. 1, network (e.g., eNB 12) configures 64 preamble sequences for each cell, and the sequences are identified with a ra-PreambleIndex that can have values from 0 to 63; e preamble sequences of a cell are divided into two groups; first group contains preambles for UE selection during the contention-based random access while the second group is reserved for network initiated non-contention based random access)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Korhonen with the teaching of Li and Patel because Korhonen teaches that transmitting preamble index to UE from base station would allow to efficient use of PRACH resources, preamble sequences and PDCCH resources. (Korhonen [0051])

14.    (Canceled)
 As to claim 15.    (Original) A terminal in a wireless coni muni cation system comprising:
a transceiver; and
at least one processor coupled to the transceiver and configured to:
receive, from a base station, information regarding configuration for a time-frequency resource and a preamble configured by a base station;
transmit the preamble at the time-frequency resource, based on the information; and

As to claim 16 the combination of Li and Patel specifically Patel teaches further comprising: receiving first PRACH time-frequency resource based on a contention-based random access (Patel [0073] Fig. 10, the access terminal 120 is performing a contention based random access procedure over the PRACH to gain access to uplink resources (MSG1) provided by the access point 110)
the combination of Li and Patel does not teach and multiple contention-based preambles
Korhonen teaches and multiple contention-based preambles (Korhonen [0045] Fig. 1, network (e.g., eNB 12) configures 64 preamble sequences for each cell, and the sequences are identified with a ra-PreambleIndex that can have values from 0 to 63; the preamble sequences of a cell are divided into two groups; first group contains preambles for UE selection during the contention-based random access while the second group is reserved for network initiated non-contention based random access)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Korhonen with the teaching of Li and Patel because Korhonen teaches that transmitting preamble index to UE from base station would allow to efficient use of PRACH resources, preamble sequences and PDCCH resources. (Korhonen [0051])
As to claim 17 the combination of Li and Patel specifically Patel does not teach further comprising: receiving a second PRACH time-frequency resource based on a contention-free random access and multiple contention-free preambles
 (Korhonen [0050]  in non-contention based random access, the UE receives an order to transmit dedicated preamble sequences in certain PRACH  time-frequency resource or resources/second PRACH, the order is sent in PDCCH and it contains a ra-PreambleIndex and a ra-PRACH-MaskIndex)
. and multiple contention-free preambles. Korhonen [0045] Fig. 1, network (e.g., eNB 12) configures 64 preamble sequences for each cell, and the sequences are identified with a ra-PreambleIndex that can have values from 0 to 63; the preamble sequences of a cell are divided into two groups; first group contains preambles for UE selection during the contention-based random access while the second group is reserved for network initiated non-contention based random access)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Korhonen with the teaching of Li and Patel because Korhonen teaches that transmitting preamble index to UE from base station would allow to efficient use of PRACH resources, preamble sequences and PDCCH resources. (Korhonen [0051])

As to claim 20.  the combination of Li and Patel specifically Patel teaches, wherein the at least one processor is further configured to:
receive first PRACH time-frequency resource based on a contention-based random access (Patel [0073] Fig. 10, the access terminal 120 is performing a contention based random access procedure over the PRACH to gain access to uplink resources (MSG1) provided by the access point 110)
the combination of Li and Patel does not teach and multiple contention-based preambles
Korhonen teaches and multiple contention-based preambles (Korhonen [0045] Fig. 1, network (e.g., eNB 12) configures 64 preamble sequences for each cell, and the sequences are identified with a ra-PreambleIndex that can have values from 0 to 63; the preamble sequences of a cell are divided into two groups; first group contains preambles for UE selection during the contention-based random access while the second group is reserved for network initiated non-contention based random access)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Korhonen with the teaching of Li and Patel because Korhonen teaches that transmitting preamble index to UE from base station would allow to efficient use of PRACH resources, preamble sequences and PDCCH resources. (Korhonen [0051])

As to claim 21the combination of Li and Patel does not teach wherein the at least one processor is further configured to:
receive a second PRACH time-frequency resource based on a contention-free random access and multiple contention-free preambles.
Korhonen teaches receive a second PRACH time-frequency resource based on a contention-free random access (Korhonen [0050]  in non-contention based random access, the UE receives an order to transmit dedicated preamble sequences in certain PRACH  time-frequency resource or resources/second PRACH, the order is sent in PDCCH and it contains a ra-PreambleIndex and a ra-PRACH-MaskIndex)
. and multiple contention-free preambles. Korhonen [0045] Fig. 1, network (e.g., eNB 12) configures 64 preamble sequences for each cell, and the sequences are identified with a ra-PreambleIndex that can have values from 0 to 63; the preamble sequences of a cell are divided into two groups; first group contains preambles for UE selection during the contention-based random access while the second group is reserved for network initiated non-contention based random access)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Korhonen with the teaching of Li and Patel because Korhonen teaches that transmitting preamble index to UE from base station would allow to efficient use of PRACH resources, preamble sequences and PDCCH resources. (Korhonen [0051])

Conclusion
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244.  The examiner can normally be reached on 9:30 - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ATIQUE AHMED/           Primary Examiner, Art Unit 2413